Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, relate to certain musical instruments, identified by the invoice items marked “A” and checked “RDE,” that were imported from France and entered at the port of New York.
Stipulated facts upon which these appeals for reappraisement have been submitted establish that cost of production, as defined in section 402 (f) of the Tariff Act of 1930, is the proper basis for appraisement of the musical instruments in question, as hereinabove identified, and that such statutory value for these articles “is equal to the invoice values,” and I so hold.
Judgment will be rendered accordingly.